Case 5:21-cv-00233-DOC-RAO Document 19 Filed 08/04/21 Page 1 of 1 Page ID #:115



   1

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RODERICK HENRY, et al.,               Case No. EDCV 21-00233-DOC (RAO)
  12                        Plaintiffs,
  13          v.                              JUDGMENT
  14    COUNTY OF SAN
        BERNARDINO, et al.,
  15
                            Defendants.
  16

  17         In accordance with the Order Dismissing Complaint issued concurrently
  18   herewith, IT IS ORDERED AND ADJUDGED that this action is DISMISSED
  19   without prejudice.
  20

  21   DATED: $XJXVW  
                                           ________________________________________
  22
                                           DAVID O. CARTER
  23                                       UNITED STATES DISTRICT JUDGE

  24

  25

  26

  27

  28
